         Case 1:19-cv-01678-AT Document 41 Filed 02/11/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

POWERBAHN, LLC,                      )
                                     )
                  Plaintiff,         )
                                     )
v.                                   ) Case No. 1:19-CV-01678-AT
                                     )
FOUNDATION FITNESS, LLC,             )
WAHOO FITNESS, LLC,                  )
WAHOO FITNESS HOLDINGS,              )
AND PATRICK WARNER,                  )

                  Defendants.

                   ORDER GRANTING DEFENDANTS’
     MOTION FOR RECONSIDERATION OF JANUARY 29, 2020 ORDER
      (DOC. 39) DENYING PLAINTIFF’S MOTION TO SEAL (DOC. 23)

       Having considered Defendants’ Motion for Reconsideration of January 29,

2010 Order (Doc. 39) Denying Plaintiff’s Motion to Seal (Doc. 23), and for good

cause appearing, the Court GRANTS the motion, and Orders that Exhibit A to the

Motion be filed as Exhibit A to Plaintiff’s Response to Defendant Patrick Warner’s

Motion to Dismiss (Doc. 22).

Dated this 11th day of February, 2020.

                                              __________________________________
                                              AMY TOTENBERG
                                              UNITED STATES DISTRICT JUDGE
